                          Case 2:17-cr-00344-MSG Document 69 Filed 10/03/19 Page 1 of 7
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                         UNITED STATES DISTRICT COURT
                                                      Eastern District of Pennsylvania
              UNITED STATES OF AMERICA                           j              JUDGMENT IN A CRIMINAL CASE
                                   v.
                                                             FIL:r:::p
                                                            QCf O 'lliJg        Case Number:             DPAE2: l 7CR000344-001

              RICHARD DOUGLAS WILSON, JR.
                                                                 3 'f           USM Number:              76067-066
                                                        l~TtcciAR:a,:A;l Cler~
                                                       By             oel. Cl~to~ Adamo, Esquire
                                                                         r            dant s Attorney
TIIE DEFENDANT:
X   pleaded guilty to count(s) ~l~an~d=2~o~f~th~e~In=d~ic~tm=en~t~-----------------------------­
D   pleaded nolo contendere to count(s)
    which was accepted bv the court.
D   was found guilty on count(s)
    after a plea of not guiltv.

The defendant is adjudicated guilty ofthese offenses:

Title & Section                  Nature of Offense                                                         Offense Ended           Count
1&:195l(b)(2) and 1594           Attempted sex trafficking of a minor.                                       6/2017                 1
1&:2422(b)                       Attempted enticement of a minor to engage in prostitution and               612017                 2
                                 unlawful sexual activity.



       The defendant is sentenced as provided in pages 2 through       --~7_ _          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has been found not guilty on count(s)
D Count(s) _____________ D is                                   D are dismissed on the motion ofthe United States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                      October 3 2019
                                                                      Date of Imoosition of Judl!lnent



                                                                      Signature ofJud11:e




                                                                      MITCHELL S. G               BERG U.S.D.J.
                         Case 2:17-cr-00344-MSG Document 69 Filed 10/03/19 Page 2 of 7
AO 245B (Rev. 02/18)   Judgment in Criminal Case
                       Sheet 2 - huprisonment
                                                                                                Judgment- Page -~'~-        7
 DEFENDANT:                  RICHARD DOUGLAS WILSON, JR                                                                "'
 CASE NUMBER:                DPAE2: 17CR000344-001


                                                            IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 63 months on Counts 1 and 2 of the Indictment, all such tenns to run concurrently.




    x The court makes the following recommendations to the Bureau of Prisons:
        Defendant receive mental health treatment.




    X The defendant is remanded to the custody of the United States Marshal.

    D The defendant shall surrender to the United States Marshal for this district:
        D at                                       0 a.m.   D p.m.     on

        D as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        D before 2 p.m. on
        D as notified by the United States Marshal.
        D as notified by the Probation or Pretrial Services Office.


                                                               RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                        to

at - - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                             UNITED STATES MARSHAL




                                                                      By
                                                                           -----~D~EP~U~T~Y~UN~IT~E~D~ST~A~T~E~S~MARS~~HAL~------
                         Case 2:17-cr-00344-MSG Document 69 Filed 10/03/19 Page 3 of 7
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                      JudJ!;IJlent-Pa.e;e   3   of       7
DEFENDANT:                 RJCHARD DOUGLAS WILSON, JR.
CASE NUMBER:               DPAE2: l 7CR000344-001
                                                      SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
5 years on Counts 1 and 2 of the Indictment, all such tenns to run concurrently.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   X    You must cooperate in the collection of DNA as ilirected by the probation officer. (check if applicable)
6.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   D    You must participate in an approved program for domestic violence. (check if applicable}

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 2:17-cr-00344-MSG Document 69 Filed 10/03/19 Page 4 of 7
AO 2458 (Rev. 02118)   Judgment in a Criminal Case
                       Sheet 3A- Supervised Release
                                                                                               Judgment-Page--~'--           of _ _ _c7_ __
DEFENDANT:                   RICHARD DOUGLAS WILSON, JR.
CASE NUMBER:                 DPAE2:17CR000344-001

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least I 0 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer
      to take any items prohibited by the conditions of your supervision that be or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least I 0 days before the change. If notifying the probation officer at least
       IO days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injmy or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date - - - - - - - - - - - -
                       Case 2:17-cr-00344-MSG Document 69 Filed 10/03/19 Page 5 of 7
AO 245B(Rev. 02/18)   Judgment in a Criminal Case
                      Sheet 3D- Supervised Release
                                                                                            JudJ;Illent-Page -~'- of            7
DEFENDANT:               RICHARD DOUGLAS WILSON, JR.
CASE NUMBER:             DPAE2: 17CR000344w001

                                       SPECIAL CONDITIONS OF SUPERVISION
The defendant shall participate in a sex offender program for evaluation and treatment and abide by the rules of any such
program until satisfactorily discharged. While in the treatment program, the defendant shall submit to risk assessment,
psychological testing, and physiological testing, which may include, but is not limited to, polygraph or other specific tests to
monitor con1pliance with supervised release and treatment conditions.

The defendant shall report to the U.S. Probation Office any regular contact with children of either sex under the age of 18.
The defendant shall not obtain employment or perform volunteer work which includes regular contact with children under
the age of 18.

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act ( 42 U.S.C. §
16901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
which he resides, works, is a student, or was convicted of a qualifying offense.

The defendant shall submit to an initial inspection by the U.S. Probation Office and to any examinations during supervision
of the defendant's computer and any devices, programs, or application. The defendant shall allow the installation of any
hardware or software systems which monitor or filter computer use. The defendant shall abide by the standard conditions of
computer monitoring and filtering that will be approved by this Court. The defendant is to
pay the cost of the computer monitoring not to exceed the monthly contractual rate, in accordance with the probation
officer's discretion.
                         Case 2:17-cr-00344-MSG Document 69 Filed 10/03/19 Page 6 of 7
AO 2458 (Rev. 02118)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment- Page -~'-- of         7
 DEFENDANT:                       RICHARD DOUGLAS WILSON, JR.
 CASE NUMBER:                     DP AE2: 17CR000344-001
                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                  JVTA Assessment*                   Fine                         Restitution
 TOTALS           $    200.00                  $ 0                                 $ 0                           $0


D The determination ofrestitution is deferred            ----
                                                                         . An Amended Judgment in a Criminal Case (AO 245CJ will be entered
until after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss**                            Restitution Ordered                    Priority or Percentage




D Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      D    the interest requirement is waived for              D       fine   C restitution.

      D    the interest requirement for          D     fine        D    restitution is modified as follows:

•    Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22 .
**   Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and l 13A of Title 18 for offenses committed on
     or after September 13, 1994, but before April 23, 1996.
                        Case 2:17-cr-00344-MSG Document 69 Filed 10/03/19 Page 7 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                            Judgment - Page        7                   7
 DEFENDANT:                RICHARD DOUGLAS WILSON, JR.                                                                                    "'
 CASE NUMBER:              DPAE2: 17CR000344-00 I


                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     x    Lump sum payment of$ 200.00                        due immediately, balance due

           D    not later than                                     'oc
           D    in accordance with     D c        D     D,    D     E, or     X F below; or

B     D    Payment to begin immediately (may be combined with               oc,         OD, or       0   F below); or

C     D    Payment in equal                        (e.g., weekly, monthly, quarterly) instalhnents of $                             over a period of
                         (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D     0 Payment in equal                           (e.g., weekly, monthly, quarterly) inst.aliments of $                          over a period of
                         (e.g., months or years), to conunence                       (e.g., 30 or 60 days) after release from imprisonment to a
           tenn of supervision; or

E     0    Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     X    Special instructions regarding the payment of criminal monetary penalties:
           $200.00 special assessment is due inunediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D Joint and Several
     Defendant and Co-Defendant Names and Case Numbers (including deferulant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D The defendant shall pay the cost of prosecution.
0    The defendant shall pay the following court cost(s):

D The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
